                                                                       Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 1 of 20



                                                              1   DAVID M. McLAUGHLIN (SBN 131973)
                                                                  DANIEL E. GAITAN (SBN 326413)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  1001 Marshall Street, Suite 500
                                                              3   Redwood City, CA 94063-2052
                                                                  Telephone: (650) 364-8200
                                                              4   Facsimile: (650) 780-1701
                                                                  Email:        david.mclaughlin@rmkb.com
                                                              5                 daniel.gaitan@ropers.com

                                                              6   Attorneys for Defendant
                                                                  HOMESTEAD INN, LLC, a California Limited
                                                              7   Liability Company

                                                              8                                    UNITED STATES DISTRICT COURT
                                                              9                               NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12   PETER STROJNIK (SR.),                             CASE NO. 5:19-cv-04619 VKD
                                      Redwood City




                                                             13                       Plaintiff,                    DEFENDANT HOMESTEAD INN, LLC’S
                                                                                                                    NOTICE OF MOTION AND MOTION TO
                                                             14   v.                                                DISMISS COMPLAINT; MEMORANDUM
                                                                                                                    OF POINTS AND AUTHORITIES IN
                                                             15   HOMESTEAD INN LLC dba THE                         SUPPORT THEREOF
                                                                  HOMESTEAD HOTEL ROOMS &
                                                             16   COTTAGES,                                         Pursuant to Fed. R. Civ. P. 12(b)(1)

                                                             17                       Defendant.                    Date:      April 21, 2020
                                                                                                                    Time:      10:00 a.m.
                                                             18                                                     Judge:     Mag. Virginia K. DeMarchi

                                                             19

                                                             20            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                             21            NOTICE IS HEREBY GIVEN that, on April 21, 2020, at 10:00 a.m., or as soon thereafter
                                                             22   as the motion may be heard by Magistrate Judge Virginia K. DeMarchi, in Courtroom 2, 5th
                                                             23   Floor, of the United States District Court for the Northern District of California, located at 280
                                                             24   South First Street, San Jose, CA. Defendant Homestead Inn, LLC, a California Limited Liability
                                                             25   Company, will move to dismiss Plaintiff Peter Strojnik Sr.’s Complaint.
                                                             26            This Motion is brought under Fed. R. Civ. P. 12(b)(1) on the grounds that the allegations
                                                             27   in the Complaint fail to establish subject matter jurisdiction. This Motion is based upon the
                                                             28
                                                                                                                             NOTICE OF MOTION AND MOTION TO DISMISS
                                                                  4829-2949-6759.1                                -1-                              5:19-CV-04619 VKD
                                                                    Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 2 of 20



                                                              1   following Memorandum of Points and Authorities, the pleadings on file, and the accompanying

                                                              2   Request for Judicial Notice and its exhibits. A Proposed Order has also been lodged with the

                                                              3   Court.

                                                              4   Dated:             March 13, 2020                ROPERS, MAJESKI, KOHN & BENTLEY
                                                              5

                                                              6                                                    By:/s/ David M. McLaughlin
                                                                                                                      DAVID M. McLAUGHLIN
                                                              7                                                       DANIEL E. GAITAN
                                                                                                                      Attorneys for Defendant
                                                              8                                                       HOMESTEAD INN, LLC, a California
                                                                                                                      Limited Liability Company
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS
                                                                  4829-2949-6759.1                              -2-                             5:19-CV-04619 VKD
                                                                    Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 3 of 20



                                                              1                                                    TABLE OF CONTENTS
                                                              2                                                                                                                                     Page
                                                              3   I.       STATEMENT OF FACTS AND ALLEGATIONS ........................................................... 4
                                                                  II.      ARGUMENT ...................................................................................................................... 6
                                                              4
                                                                           A.   Homestead May Challenge Subject Matter Jurisdiction Under Federal Rule
                                                              5                 of Civil Procedure Rule 12(b)(1). ........................................................................... 6
                                                                                1.      Plaintiff Lacks Standing to Sue for Violation of the ADA. ........................ 7
                                                              6
                                                                                        a.       Plaintiff Cannot Show an Injury in Fact ......................................... 7
                                                              7                                  (1)         Plaintiff Does Not Identify Any Barriers ............................ 8
                                                              8                                  (2)         Plaintiff Did Not Utilize Homestead’s Reservation
                                                                                                             Service ................................................................................. 8
                                                              9                         b.       Plaintiff Does Not Have An Intent To Return .............................. 10
Ropers Majeski Kohn & Bentley




                                                             10                                  (1)         Plaintiff’s Residence is about 694 Miles from
                                                                                                             Homestead ......................................................................... 10
                                                             11                                  (2)         Plaintiff has Never Patronized Homestead’s
                                A Professional Corporation




                                                                                                             Business Before. ................................................................ 11
                                                             12
                                      Redwood City




                                                                                                 (3)         Plaintiff has Not Alleged Any Definite Plan to
                                                             13                                              Return to Homestead’s Property. ...................................... 11
                                                                                                 (4)         Plaintiff’s Frequency of Travel Near Defendant’s
                                                             14                                              Property. ............................................................................ 12
                                                             15                 2.      Plaintiff Cannot Show He was Genuinely Deterred from Visiting to
                                                                                        the Homestead Property. ........................................................................... 13
                                                             16                 3.      Plaintiff’s Unruh Act and DPA Claims Must Be Dismissed as Well. ...... 14
                                                             17                 4.      Plaintiff’s Negligence Claim Should Also Be Dismissed. ........................ 16
                                                                  III.     CONCLUSION ................................................................................................................. 16
                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4829-2949-6759.1                                                  -i-                                              5:19-CV-04619 VKD
                                                                     Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 4 of 20



                                                              1                                                    TABLE OF AUTHORITIES
                                                              2                                                                                                                                  c    Page(s)
                                                              3   Cases
                                                              4
                                                                  Angelucci v. Century Supper Club,
                                                              5      41 Cal.4th 160 (2007) ...............................................................................................................19

                                                              6   Bernhardt v. County of Los Angeles,
                                                                     279 F. 3d 862 ............................................................................................................................11
                                                              7
                                                                  Brooke v. H.P. Hospitality,
                                                              8      LLC, 2017 U.S. Dist. LEXIS 214372 ...........................................................................11, 15, 19
                                                              9   Chapman v. Pier 1 Imports (U.S.) Inc.,
Ropers Majeski Kohn & Bentley




                                                             10      631 F.3d 939 (9th Cir. 2011).........................................................................................11, 14, 17

                                                             11   Civil Rights Educ. & Enforcement Ctr., v. Hosp. Properties Trust (CREEC),
                                A Professional Corporation




                                                                     867 F.3d 1093 (9th Cir. 2017)...................................................................................................15
                                                             12
                                      Redwood City




                                                                  Doran v. 7-Eleven, Inc.,
                                                             13      524 F. 3d 1034 (9th Cir. 2008)............................................................................................11, 17
                                                             14   Fink v. Gomez,
                                                                     239 F.3d 989 (9th Cir. 2001).....................................................................................................20
                                                             15

                                                             16   First & Mission Properties
                                                                      (No. 5:19-cv-03122-NC) .............................................................................................................9
                                                             17
                                                                  Jeffrey C. Stone Inc. v. Greenberg Traurig,
                                                             18       LLP 467 Fed.Appx. 582 (9th Cir. 2012) ...................................................................................20
                                                             19   Johnson v. Overlook At Blue Ravine,
                                                                     LLC, 2012 U.S. Dist. LEXIS 102056 ............................................................................... passim
                                                             20

                                                             21   Johnson v. Torres Enters. LP,
                                                                     No. 18-cv-02929-VKD, 2019 U.S. Dist. LEXIS 11124 (N.D. Cal. Jan. 22,
                                                             22      2019) .............................................................................................................................10, 19, 20

                                                             23   Keum v. Virgin Am. Inc.,
                                                                     781 F.Supp.2d 944 (N.D. Cal. 2011) ........................................................................................20
                                                             24
                                                                  Kokkonen v. Guardian Life Ins.,
                                                             25      511 U.S. 375 (1994) ..................................................................................................................10
                                                             26
                                                                  Lema v. Comfort Inn, Merced,
                                                             27      2012 U.S. Dist. LEXIS 42170 (E.D. Cal. Mar. 27, 2012) ............................................11, 12, 16

                                                             28

                                                                  4829-2949-6759.1                                                                                                       5:19-CV-04619 VKD
                                                                     Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 5 of 20



                                                              1   Los Angeles v. Lyons,
                                                                     461 U.S. 95 (1983) ....................................................................................................................14
                                                              2
                                                                  Lujan v. Defenders of Wildlife,
                                                              3
                                                                     504 U.S. 555 (1992) ............................................................................................................11, 16
                                                              4
                                                                  Luu v. Ramparts, Inc.,
                                                              5      926 F. Supp. 2d 1178 (D. Nev. 2013) .................................................................................11, 18

                                                              6   Mims v. Arrow Fin. Servs.,
                                                                     LLC, 565 U.S. 368 (2012) ........................................................................................................10
                                                              7
                                                                  Molski v. Mandarin Touch Rest.,
                                                              8      385 F. Supp. 2d 1042 (C.D. Cal. 2005).....................................................................................16
                                                              9
                                                                  Moore v. Greyhound Bus Lines, Inc.,
Ropers Majeski Kohn & Bentley




                                                             10     2018 U.S. Dist. LEXIS 114661 (S.D. Cal. July 10, 2018)........................................................19

                                                             11   Pickern v. Holiday Quality Foods Inc.,
                                A Professional Corporation




                                                                     293 F.3d 1133 (9th Cir. 2002)...................................................................................................17
                                                             12
                                      Redwood City




                                                                  Reycraft v. Lee,
                                                             13      177 Cal. App.4th 1211 (2009)...................................................................................................19
                                                             14   Safe Air for Everyone v. Meyer,
                                                             15      373 F.3d 1035 (9th Cir. 2004).............................................................................................10, 11

                                                             16   Satey v. JPMorgan Chase & Co.,
                                                                      521 F.3d 1087 (9th Cir. 2008)...................................................................................................18
                                                             17
                                                                  Surrey v. TrueBeginnings,
                                                             18      LLC, 168 Cal.App.4th 414 (2008) ............................................................................................19
                                                             19   United States v. FMC Corp.,
                                                             20      975 F.2d 1412 (9th Cir. 1992), overruled on other grounds by United States ex
                                                                     rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121 (9th Cir. 2015) .................................10
                                                             21
                                                                  Warner v. Tinder Inc.,
                                                             22     105 F. Supp. 3d 1083 (C.D. Cal. 2015).....................................................................................19

                                                             23   Warth v. Seldin,
                                                                    422 U.S. 490 (1975) ..................................................................................................................11
                                                             24
                                                                  Statutes
                                                             25

                                                             26   28 U.S.C. Section 1367(c)(3) ..........................................................................................................18

                                                             27   ADA ........................................................................................................................................ passim

                                                             28   ADA, California’s Unruh Act, and California’s Disabled Persons Act ............................................8

                                                                  4829-2949-6759.1                                                      -2-                                                 5:19-CV-04619 VKD
                                                                     Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 6 of 20



                                                              1   California Disabled Persons Act .....................................................................................................18
                                                              2   California Unruh Civil Rights Act ..................................................................................................18
                                                              3   Civil Code section 54.1 ...................................................................................................................20
                                                              4
                                                                  DPA .....................................................................................................................................18, 19, 20
                                                              5
                                                                  DPA and the Unruh Act ..................................................................................................................19
                                                              6
                                                                  Unruh Act ............................................................................................................................18, 19, 20
                                                              7
                                                                  Other Authorities
                                                              8
                                                                  Title 28 CFR Section 36.302(e)(1)(i) and (ii) .................................................................................13
                                                              9
Ropers Majeski Kohn & Bentley




                                                                  F.R.C.P. Rule 4 ...............................................................................................................................10
                                                             10
                                                                  Federal Rule of Civil Procedure Rule 12(b)(1) ...............................................................................10
                                                             11
                                A Professional Corporation




                                                             12   FRE 201 ..........................................................................................................................................13
                                      Redwood City




                                                             13   FRE 201(b) ......................................................................................................................................13

                                                             14   Rule 12 ............................................................................................................................................13

                                                             15   Rule 12(b)(1) .............................................................................................................................10, 11
                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4829-2949-6759.1                                                       -3-                                                  5:19-CV-04619 VKD
                                                                       Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 7 of 20



                                                              1   I.       STATEMENT OF FACTS AND ALLEGATIONS

                                                              2            Defendant Homestead Inn LLC, a California Limited Liability Corporation (Homestead)

                                                              3   located at Lincoln St, Carmel-By-The-Sea, California. Plaintiff Peter Strojnik (Sr.) (Plaintiff)

                                                              4   claims to be a disabled veteran who lives in Maricopa County, Arizona. Plaintiff’s alleged

                                                              5   disabilities are severe right sided neural foraminal stenosis with symptoms of femoral neuropathy,

                                                              6   prostate and renal cancer, and degenerative right knee (Compl., ¶3.) Plaintiff indicates that while

                                                              7   the pain associated with his disabilities comes and goes (ranging at different levels), it is difficult

                                                              8   for him to walk at times. (Id., ¶4.)

                                                              9            Plaintiff alleges that at some unidentified date he intended to visit Carmel area and,
Ropers Majeski Kohn & Bentley




                                                             10   therefore, reviewed hotel booking websites documented in Addendum A. (Id. ¶ 15). Addendum

                                                             11   A to Plaintiff’s Complaint contains no reference, however, to third party booking websites. (See,
                                A Professional Corporation




                                                             12   Complaint, Addendum A). Plaintiff alleges he became aware that the alleged third party booking
                                      Redwood City




                                                             13   websites disclosed general availability and a description of Homestead’s hotel, again referencing

                                                             14   non-existent third party booking websites. (Id., ¶15-16.)

                                                             15            Plaintiff alleges that these alleged third party booking websites did not provide sufficient

                                                             16   information for Plaintiff to determine whether Homestead had the mobility related access features

                                                             17   required for his disabilities. (Id., ¶ 17.) Plaintiff also alleges the alleged third party booking sites

                                                             18   failed to make reservations for accessible guest rooms in the same manner as non-accessible guest

                                                             19   rooms. (Id., ¶ 18.) Plaintiff claims thereafter he became aware Homestead’s first party booking

                                                             20   site failed to identify and describe mobility related accessibility features and guest rooms in

                                                             21   enough detail to permit him to assess whether Homestead met his accessibility needs. (Id., ¶ 19)

                                                             22   Plaintiff further claims that Homestead’s first party booking site also failed to make reservations

                                                             23   for accessible guest rooms in the same manner as non-accessible guest rooms. (Id., ¶ 20.)

                                                             24   Plaintiff also alleges that Homestead’s online information disclosed certain architectural barriers

                                                             25   to access. (Id., ¶ 22)

                                                             26            Having never actually visited the Homestead property, Plaintiff alleges that Homestead

                                                             27   violated the ADA, California’s Unruh Act, and California’s Disabled Persons Act. (See, Id. ¶ 12,

                                                             28   15) Plaintiff additionally alleges that Homestead was negligent and liable for punitive damages.

                                                                  4829-2949-6759.1                                  -4-                                   5:19-CV-04619 VKD
                                                                      Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 8 of 20



                                                              1   (See Compl., pages 8-10.)

                                                              2            This is not the first time Plaintiff has brought such allegations. Plaintiff has filed over 85
                                                              3   ADA cases in state and federal courts throughout California (21 specifically in the Northern
                                                              4   District) containing similar, often identical allegations, to those made here. 1 (See e.g., Request for
                                                              5   Judicial Notice (RJN), Exhs. 7, 8, & 33.) In each case, Plaintiff represents himself. (Id.) Plaintiff
                                                              6   used to be an ADA lawyer in the State of Arizona, 2 where he lives. (See RJN, Exhs. 3, 5, 6.)
                                                              7   Thereafter filing approximately 1,700 plus ADA claims in seven months, complaints were
                                                              8   brought against Plaintiff and a State Bar investigation ensued. (See RJN, Exh. 3 at *4.) The
                                                              9   Arizona State Bar reported the following outcome:
Ropers Majeski Kohn & Bentley




                                                             10            The Presiding Disciplinary Judge of the Arizona Supreme Court accepted a
                                                                           consent to disbarment filed by Peter Strojnik and effective May 10, 2019.
                                                             11
                                                                           Mr. Strojnik had been suspended on an interim basis since July 11, 2018,
                                A Professional Corporation




                                                             12            while the Bar conducted its investigation. Strojnik was assessed $1,263.92 in
                                      Redwood City




                                                                           costs and expenses for the disciplinary proceeding.
                                                             13
                                                                           Beginning in 2016, Strojnik filed thousands of lawsuits against small
                                                             14            businesses alleging minor violations of the Americans with Disabilities Act
                                                                           (ADA) and the Arizonans with Disabilities Act (AzDA) in state and federal
                                                             15
                                                                           courts. Typically, he demanded approximately $5,000 in attorney’s fees
                                                             16            regardless if the business remedied the purported violations. In all cases
                                                                           Strojnik alleged vague violations.
                                                             17
                                                                           Strojnik’s “extortionate” and “ethically suspect” misconduct led the Arizona
                                                             18            Attorney General’s Office (“AG”) to intervene in the suits. The Court
                                                             19            granted intervention, consolidated the cases, and eventually dismissed most
                                                                           of them for lack of standing. The AG’s office moved to intervene in one
                                                             20            federal case to have Strojnik declared a vexatious litigant.

                                                             21            The State Bar alleged that Strojnik engaged in conduct that caused
                                                                           immediate and substantial harm to clients, the public, and the administration
                                                             22

                                                             23
                                                                  1
                                                                    See e.g., dockets and complaints for cases filed by Mr. Strojnik in the Northern District of California at RJN, Exh.
                                                                  13: Joie De Vivre (No. 3:18-cv-06587-JSC); Exh. 14: Marriott International (No. 3:18-cv-06586-EDL); Exh. 15: 574
                                                                  Escuela (No. 3:18-cv-06777-JD); Exh. 18: Ensemble Hotel (No. 5:19-cv-01844-VKD); Exh.19: Bernardus (No.
                                                             24   5:19-cv-01875-NC); Exh. 20: JMA Ventures (No. 5:19-cv-01876); Exh. 21: Mirabel Hotel (No. 5:19-cv-02529-
                                                                  SVK); Exh. 22: VY Verasa Commercial (No. 3:19-cv-02556-WHO); Exh. 23 Hyatt International (No. 5:19-cv-
                                                             25   03006-NC); Exh. 24: Xenia Hotels (No. 5:19-cv-03082-NC); Exh. 25: First & Mission Properties (No. 5:19-cv-
                                                                  03122-NC); Exh. 26: Wilson (No. 3:19-cv-03377-SK); Exh. 27: Madrona Manor (No. 3:19-cv-03375-LB); Exh. 28:
                                                             26   Fowler (No. 3:19-cv-03376-TSH); Exh. 29: Napa LW Hotel (No. 3:19-cv-03583-JSC); Exh. 30: WCH Napa (No.
                                                                  4:19-cv-03968-KAW); Exh. 31: 539 Johnson Street (No. 3:19-cv-03980-JCS); Exh. 32: Cypress Inn (No. 3:19-cv-
                                                             27   03981-RS).
                                                                  2
                                                                    Mr. Strojnik was suspended from the Arizona State Bar in July 2018, and subsequently disbarred on May 10, 2019.
                                                             28   (See RJN, Exhs. 3 & 6.) .

                                                                  4829-2949-6759.1                                        -5-                                       5:19-CV-04619 VKD
                                                                      Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 9 of 20



                                                              1            of justice, making illusory claims for attorney fees and monetary damages.
                                                                           One District Court said his tactics were extortionate. The State Bar alleged
                                                              2            that Strojnik violated Rule 42, Ariz. R. Sup. Ct., ERs 1.2, 1.4, 1.5(a), 1.15(a)
                                                              3            3.1, 3.3(a), 3.4(c), 4.1(a), 4.4(a), 8.1, 8.4(c) and (d), Rules 43 and 54(d),
                                                                           Ariz. R. Sup. Ct. Strojnik did not contest the allegations and consented to his
                                                              4            disbarment.

                                                              5            (See RJN, Exh. 6.) Following his disbarment in Arizona, Plaintiff began filing his ADA

                                                              6   lawsuits as an in pro per plaintiff. 3

                                                              7            Plaintiff filed this lawsuit on August 9, 2016. Homestead was served on January 13, 2020,

                                                              8   pursuant to F.R.C.P. Rule 4. Like all of Plaintiff’s complaints, the Complaint in this matter is

                                                              9   fatally flawed in numerous respects and should be dismissed with prejudice.
Ropers Majeski Kohn & Bentley




                                                             10   II.      ARGUMENT

                                                             11            A.        Homestead May Challenge Subject Matter Jurisdiction Under Federal Rule
                                A Professional Corporation




                                                                                     of Civil Procedure Rule 12(b)(1).
                                                             12
                                                                           Federal courts can only adjudicate cases which the Constitution and Congress authorize
                                      Redwood City




                                                             13
                                                                  them to adjudicate: those involving diversity of citizenship or a federal question, or those to
                                                             14
                                                                  which the United States is a party. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376-77 (2012);
                                                             15
                                                                  see also Chen-Cheng Wang ex rel. United States v. FMC Corp., 975 F.2d 1412, 1415 (9th Cir.
                                                             16
                                                                  1992) (“Federal courts have no power to consider claims for which they lack subject-matter
                                                             17
                                                                  jurisdiction.”), overruled on other grounds by United States ex rel. Hartpence v. Kinetic
                                                             18
                                                                  Concepts, Inc., 792 F.3d 1121 (9th Cir. 2015). The plaintiff bears the burden of establishing
                                                             19
                                                                  subject matter jurisdiction. Kokkonen v. Guardian Life Ins., 511 U.S. 375, 377 (1994). A
                                                             20
                                                                  defendant may raise the defense of lack of subject matter jurisdiction by motion pursuant to Rule
                                                             21
                                                                  12(b)(1). Johnson v. Torres Enters. LP, No. 18-cv-02929-VKD, 2019 U.S. Dist. LEXIS 11124, at
                                                             22
                                                                  *3-4 (N.D. Cal. Jan. 22, 2019).
                                                             23
                                                                           Jurisdictional challenges may be facial or factual. Safe Air for Everyone v. Meyer, 373
                                                             24
                                                                  F.3d 1035, 1039 (9th Cir. 2004). Where facial, the court determines whether the allegations are
                                                             25

                                                             26   3
                                                                    Plaintiff’s son, Peter Kristofer Strojnik (a lawyer in Arizona), is following in his father’s footsteps. As of the
                                                                  beginning of 2018, he had filed over 130 ADA in the Northern District in addition to “hundreds of cases filed in the
                                                             27   Central, Eastern, and Southern Districts of California.” Brooke v. RK Inv. Props., 2018 U.S. Dist. LEXIS 9120, at *4
                                                                  (N.D. Cal. Jan.19, 2018). In 2018, The State Bar California issued to Plaintiff’s son a Public Reproval for reasons
                                                             28   similar to those for which his father was disbarred in Arizona

                                                                  4829-2949-6759.1                                       -6-                                       5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 10 of 20



                                                              1   sufficient on their face to invoke federal jurisdiction. Id.; see also Warth v. Seldin, 422 U.S. 490,

                                                              2   501 (1975). Where factual, “the court need not presume the truthfulness of the plaintiff’s

                                                              3   allegations.” Safe Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute, the court

                                                              4   may review evidence beyond the complaint. Id. Although the defendant is the moving party in a

                                                              5   Rule 12(b)(1) motion to dismiss, the plaintiff bears the burden of proving that the case is properly

                                                              6   in federal court. Luu v. Ramparts, Inc., 926 F. Supp. 2d 1178, 1180 (D. Nev. 2013).

                                                              7                      1.   Plaintiff Lacks Standing to Sue for Violation of the ADA.
                                                              8            To invoke federal jurisdiction, a disabled individual claiming discrimination must

                                                              9   establish standing to sue under Article III. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939,
Ropers Majeski Kohn & Bentley




                                                             10   946 (9th Cir. 2011). An ADA plaintiff establishes standing by demonstrating an injury-in-fact

                                                             11   coupled with an intent to return to a noncompliant facility, or deterrence. Chapman, 631 F.3d at
                                A Professional Corporation




                                                             12   944. This Constitutional prerequisite of standing is so fundamental that federal courts are required
                                      Redwood City




                                                             13   to consider these issues sua sponte. Bernhardt v. County of Los Angeles, 279 F. 3d 862, 868.

                                                             14   Three elements must be present for a plaintiff to have standing: (1) the plaintiff must have

                                                             15   “suffered an injury in fact - an invasion of a legally protected interest which is (a) concrete and

                                                             16   particularized, and (b) an actual or imminent, not conjectural or hypothetical;” (2) there must be a

                                                             17   causal connection between the injury and the conduct complained of;” and (3) it must be “likely,

                                                             18   as opposed to merely speculative, that the injury will be redressed by a favorable decision.”

                                                             19   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). In the context of civil rights

                                                             20   statutes, such as the ADA, courts are instructed to take a “broad view” of constitutional standing.

                                                             21   Doran v. 7-Eleven, Inc., 524 F. 3d 1034, 1039-40 (9th Cir. 2008).

                                                             22                           a.     Plaintiff Cannot Show an Injury in Fact
                                                             23            Here, under the court’s standing formulation, Plaintiff must show that a concrete injury

                                                             24   that is traceable to Homestead and can be redressed by a favorable decision. Chapman, 631 F.3d

                                                             25   at 946. In addition, Plaintiff must demonstrate a “real and immediate threat of repeated injury.”

                                                             26   Id. “To have standing, an ADA plaintiff ‘must personally encounter at least some barriers or have

                                                             27   personal knowledge of the barriers.” Brooke v. H.P. Hospitality, LLC, 2017 U.S. Dist. LEXIS

                                                             28   214372, at *8. Merely alleging that barriers exist is insufficient to show standing. Lema v.

                                                                  4829-2949-6759.1                                 -7-                                 5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 11 of 20



                                                              1   Comfort Inn, Merced, 2012 U.S. Dist. LEXIS 42170, at *11 (E.D. Cal. Mar. 27, 2012).

                                                              2                                      (1)     Plaintiff Does Not Identify Any Barriers
                                                              3            This District Court has already dismissed another similar complaint by Plaintiff against a

                                                              4   different hotel for reasons similar to those argued by Homestead herein. Strojnik v. IA Lodging

                                                              5   Napa First LLC WL 906722 (N.D. Cal., Feb. 25, 2020). In Strojnik v. IA Lodging Napa First

                                                              6   LLC, Judge Donna M. Ryu dismissed the action for lack of standing, less than a month ago,

                                                              7   analyzing the same factors. Strojnik v. IA Lodging Napa First LLC WL 906722 (N.D. Cal., Feb.

                                                              8   25, 2020). The court found that Strojnik’s complaint:

                                                              9                      [D]oes not allege that he visited the Hotel, that he encountered any barriers
Ropers Majeski Kohn & Bentley




                                                                                     at the Hotel, or that any alleged barriers at the Hotel relate to his disability.
                                                             10                      He also does not identify how any of the architectural features violate the
                                                                                     ADA… Although Strojnik alleges that he “walks with difficulty” and
                                                             11                      “requires compliant mobility accessible features at places of public
                                A Professional Corporation




                                                             12                      accommodation,” he does not specify which features of the Hotel are a
                                                                                     barrier to him. Id.
                                      Redwood City




                                                             13
                                                                           This District Court found that the generic descriptions in Strojnik’s complaint were “too
                                                             14
                                                                  vague to assess whether and how Strojnik was injured by Andaz Napa.” Id. As demonstrated
                                                             15
                                                                  above, the same issues relate to Strojnik’s complaint with Homestead.
                                                             16
                                                                           Plaintiff has not alleged that he personally encountered any barriers to his access at
                                                             17
                                                                  Homestead’s property. He does not identify how any of the property’s architectural features
                                                             18
                                                                  violate the ADA. In fact, Plaintiff does not allege that he has ever been to Homestead. Plaintiff
                                                             19
                                                                  neither visited the Homestead property nor stayed there. Plaintiff alleged that he “intends to
                                                             20
                                                                  visit” the Homestead property at some point in the future when the Homestead becomes
                                                             21
                                                                  compliant but without knowing whether the property is compliant with the ADA.
                                                             22
                                                                            Rather, Plaintiff alleges that his injury arose when he viewed the alleged barriers while
                                                             23
                                                                  online. Plaintiff does not allege that he called Homestead to discuss these barriers or otherwise
                                                             24
                                                                  communicated with Homestead in any way before filing his Complaint. He claims that these
                                                             25
                                                                  unconfirmed barriers made it impossible for him to book a room at Homestead.
                                                             26
                                                                                                     (2)     Plaintiff Did Not Utilize Homestead’s Reservation
                                                             27                                              Service
                                                             28            Plaintiff omitted Homestead’s Website “Information Request Form” Website page from

                                                                  4829-2949-6759.1                                     -8-                                   5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 12 of 20



                                                              1   his Complaint, Addendum A. The Homestead Website cannot be used to make a reservation.

                                                              2   Homestead requires a telephone call to make a room reservation. On a Rule 12 motion in two

                                                              3   instances: Judicial notice under FRE 201 and the Incorporation-By-Reference Doctrine may allow

                                                              4   a defendant to bring in materials outside the pleadings when assessing the sufficiency of a

                                                              5   complaint. Cohen v. Apple Inc., WL 619790 (N.D. Cal., Feb. 10, 2020) (citing Khoja v. Orexigen

                                                              6   Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). A court may judicially notice a fact that is

                                                              7   “not subject to reasonable dispute” because it “can be accurately and readily determined from

                                                              8   sources whose accuracy cannot reasonably be questioned.” FRE 201(b). “Incorporation-by-

                                                              9   reference … is a ‘judicially created doctrine that treats certain documents as though they are part
Ropers Majeski Kohn & Bentley




                                                             10   of the complaint itself.’ Id. at 1002. The doctrine prevents plaintiffs from cherry-picking portions

                                                             11   of documents that support their claims, while omitting portions of the same documents that
                                A Professional Corporation




                                                             12   weaken their claims. Ibid.”
                                      Redwood City




                                                             13            Thus, the Homestead Website Information Request Form, explicitly states “[t]his is not a

                                                             14   Reservation”, and “[o]ur front desk staff will contact you in regards to your inquiry between the

                                                             15   hours of 7am-10pm.” (See RJN, Exh. 34.) This document goes to the heart of Plaintiff’s

                                                             16   Complaint and this Court should accept this document to show the insufficiency of Plaintiff’s

                                                             17   allegations. Title 28 CFR Section 36.302(e)(1)(i) and (ii) provides that:

                                                             18            a public accommodation … that operates a place of lodging with respect to
                                                                           reservations made by any means, including telephone, in-person, or through a
                                                             19
                                                                           third party … shall …(i) ...ensure that individuals with disabilities can make
                                                             20            reservations for accessible guest rooms during the same hours and in the same
                                                                           manner as individuals who do not need accessible rooms; (ii) Identify and
                                                             21            describe accessible features in the hotels and guest rooms offered through its
                                                                           reservations service in enough detail to reasonably permit individuals with
                                                             22            disabilities to assess independently whether a given hotel or guest room meets his
                                                                           … accessibility needs; [emphasis added].
                                                             23

                                                             24            Homestead’s reservation service requires a telephone call from individuals with or without

                                                             25   disabilities. Homestead’s Website does not provide any individual with the ability to make a

                                                             26   reservation through its Website. Further, there is no “third party website” as Plaintiff alleges.

                                                             27   Here, Plaintiff did not call the Homestead property to request a reservation. Thus, Plaintiff did

                                                             28   not encounter any Website based barrier, whether he is disabled or not, because a call is the only

                                                                  4829-2949-6759.1                                 -9-                                 5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 13 of 20



                                                              1   method of booking a room reservation with Homestead.

                                                              2            The Homestead Website states, “[p]lease note that we do not make or change reservations

                                                              3   online or through mail.” (See RJN, Exh. 34.) A potential guest – whether disabled or not – can

                                                              4   complete an “Information Request Form” providing the guest’s phone number. Thereafter, the

                                                              5   front desk staff will contact the potential guest in regards to the inquiry. In such a call, the front

                                                              6   desk staff can describe the guest room accessibility features and address the specific accessibility

                                                              7   needs of a potential guest. This room reservation procedure is done in the same manner as for

                                                              8   individuals who do or do not need accessible rooms. The Homestead Website is compliant with

                                                              9   Section 36.302.
Ropers Majeski Kohn & Bentley




                                                             10            The lack of facts corroborating Plaintiff’s injury claim indicates Plaintiff did not suffer a

                                                             11   concrete injury. Rather than shopping online for a hotel room, Plaintiff appears to have been
                                A Professional Corporation




                                                             12   shopping for an ADA claim.
                                      Redwood City




                                                             13                           b.      Plaintiff Does Not Have An Intent To Return
                                                             14            Arguendo, even if Plaintiff had adequately pled an injury in fact, it is not enough for

                                                             15   standing. He must also demonstrate “a sufficient likelihood that he will again be wronged in a

                                                             16   similar way.” Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). That is, Plaintiff must establish a

                                                             17   “real and immediate threat of repeated injury.” Id. at 102 (quoting O'Shea v. Littleton, 414 U.S.

                                                             18   488, 496 (1974)). In the Ninth Circuit, an ADA plaintiff demonstrates a sufficient likelihood of

                                                             19   future harm when he or she alleges an intent to return to a noncompliant place of public

                                                             20   accommodation. Chapman, 631 F.3d at 948–49 (9th Cir. 2011). Courts look to four factors to

                                                             21   determine sufficient intent to return: “(1) the proximity of defendant’s business to plaintiff’s

                                                             22   residence, (2) plaintiff’s past patronage of defendant’s business, (3) the definitiveness of

                                                             23   plaintiff’s plans to return, and (4) the plaintiff’s frequency of travel near defendant.” See Johnson

                                                             24   v. Overlook At Blue Ravine, LLC, 2012 U.S. Dist. LEXIS 102056, at *8 (citing Lema, 2012 U.S.

                                                             25   Dist. LEXIS 42170 at *5). All of these factors weigh against Plaintiff.

                                                             26                                   (1)     Plaintiff’s Residence is about 694 Miles from Homestead
                                                             27            In Blue Ravine, the Court found that a distance of “approximately fifteen miles” from the

                                                             28   plaintiff’s residence to the defendant’s apartment building weighed only “slightly in favor of the

                                                                  4829-2949-6759.1                                 - 10 -                                5:19-CV-04619 VKD
                                                                      Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 14 of 20



                                                              1   Plaintiff.” Blue Ravine, 2012 U.S. Dist. LEXIS 102056, at *8. Here, Homestead in Carmel-By-

                                                              2   The-Sea, California is about 694 miles from Plaintiff’s home in Maricopa County, Arizona. This

                                                              3   factor strongly favors Defendant.

                                                              4                                         (2)      Plaintiff has Never Patronized Homestead’s Business
                                                                                                                 Before.
                                                              5
                                                                           A lack of plaintiff’s previous patronage strongly favors the defendant. H.P. Hospitality,
                                                              6
                                                                  LLC, 2017 U.S. Dist. LEXIS 214372, at *8; see also Blue Ravine, 2012 U.S. Dist. LEXIS
                                                              7
                                                                  102056, at *8-*9. In H.P. Hospitality, the plaintiff did not allege that she ever visited the
                                                              8
                                                                  defendant’s location before suing, but instead learned of the alleged barriers through a phone call
                                                              9
Ropers Majeski Kohn & Bentley




                                                                  and photos. The court found she did not have standing. H.P. Hospitality, LLC, 2017 U.S. Dist.
                                                             10
                                                                  LEXIS 214372, at *10. Similarly, Plaintiff does not allege that he has ever visited Homestead, the
                                                             11
                                A Professional Corporation




                                                                  Carmel-by-the-Sea area, or Monterey County. Instead, Plaintiff pleads only that he “intends to
                                                             12
                                      Redwood City




                                                                  visit” at some undisclosed future time. (Compl. ¶¶ 15, 29. (Emphasis added.) This factor also
                                                             13
                                                                  strongly favors Homestead.
                                                             14
                                                                                                        (3)      Plaintiff has Not Alleged Any Definite Plan to Return to
                                                             15                                                  Homestead’s Property.
                                                             16            The lack of a concrete and genuine plan to return to the Homestead’s property cuts against

                                                             17   an intent to return. Blue Ravine, 2012 U.S. Dist. LEXIS 102056, at *9-11. In Blue Ravine, the

                                                             18   plaintiff testified that he did not intend to go back to the defendant business until “the action is

                                                             19   resolved and the property alterations are complete.” Id. at *9. The trial court found this intention

                                                             20   insufficient for standing. Id. at *9-10. Along similar lines, in Civil Rights Educ. & Enforcement

                                                             21   Ctr., v. Hosp. Properties Trust (CREEC), 867 F.3d 1093 (9th Cir. 2017), the court found,

                                                             22   “evidence of concrete travel plans would be sufficient to show that a disabled plaintiff intends to

                                                             23   visit a facility, even if she has not travelled there in the past. [Citation.] Contrariwise, in the

                                                             24   absence of travel plans, a past visit might not be sufficient evidence of imminent future harm.” Id.

                                                             25   at 1100. 4

                                                             26
                                                                  4
                                                                    Since CREEC, multiple district courts throughout California have required “evidence of concrete travel plans to
                                                             27   show that a disabled plaintiff intends to visit a facility in the near future.” See, e.g., RK Inv. Props., 2018 U.S. Dist.
                                                                  LEXIS 9120 at *6-*7; Rocca v. Jalidat, Inc., 2017 U.S. Dist. LEXIS 149513, at *7-*8 (C.D. Cal. Sept. 13, 2017).
                                                             28   The RK Inv. Props. Court interpreted CREEC as still requiring the classic approach to standing in ADA cases

                                                                  4829-2949-6759.1                                          - 11 -                                       5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 15 of 20



                                                              1            Several courts have determined that a plaintiff’s status as a tester greatly affects his or her

                                                              2   statements regarding an intent to return. See, e.g., Molski v. Mandarin Touch Rest., 385 F. Supp.

                                                              3   2d 1042, 1046 (C.D. Cal. 2005). An extensive tester litigation history “undercuts [a plaintiff’s]

                                                              4   credibility and belies an intent to return to [defendant’s property].” Id.

                                                              5            Plaintiff has not alleged a concrete plan to visit Homestead’s property. Instead, Plaintiff

                                                              6   merely indicates that he intends to visit Homestead at a specific time when Homestead becomes

                                                              7   fully compliant. (Compl. ¶ 12.) Plaintiff’s “some day” intention, is insufficient to show a definite

                                                              8   plan to return. Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992) (“Such ‘some day’

                                                              9   intentions—without any description of concrete plans, or indeed even any specification of when
Ropers Majeski Kohn & Bentley




                                                             10   the some day will be—do not support a finding of the ‘actual or imminent’ injury that our cases

                                                             11   require.”). Moreover, considering Plaintiff’s tester status and his extensive litigation history, the
                                A Professional Corporation




                                                             12   Court should view Plaintiff’s allegation regarding his intent to visit Homestead’s property with
                                      Redwood City




                                                             13   skepticism. This factor strongly favors Homestead.

                                                             14                                       (4)      Plaintiff’s Frequency of Travel Near Defendant’s
                                                                                                               Property.
                                                             15
                                                                            Courts will consider a plaintiff’s assertion of frequent travel near the defendant’s
                                                             16
                                                                  business, such that the plaintiff would inherently be more likely to frequent the business. See Blue
                                                             17
                                                                  Ravine, 2012 U.S. Dist. LEXIS 102056, at *11; see also Lema v. Comfort Inn, Merced, 2012 U.S.
                                                             18
                                                                  Dist. LEXIS 42170 at *12-14. In Blue Ravine, the plaintiff provided no allegations or evidence he
                                                             19
                                                                  had “specific ties” to the defendant’s property, or any other particular reason to frequent the area.
                                                             20
                                                                  Blue Ravine, 2012 U.S. Dist. LEXIS 102056, at *11. The court therefore found this factor to
                                                             21
                                                                  “strongly favor” the defendant. Id. Similarly, here, Plaintiff offers no allegations suggesting that
                                                             22
                                                                  he has or will frequently travel near Homestead’s Property. Indeed, Plaintiff does not allege that
                                                             23
                                                                  he has ever visited the area. This factor, therefore, favors Homestead.
                                                             24
                                                                           The Plaintiff here has not adequately pled an intent to visit Homestead. Thus, he cannot
                                                             25
                                                                  show an injury in fact and standing to sue under the ADA.
                                                             26

                                                             27

                                                             28   regardless of any plaintiff’s tester status. RK Inv. Props., 2018 U.S. Dist. LEXIS 9120 at *6-7.

                                                                  4829-2949-6759.1                                        - 12 -                                     5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 16 of 20



                                                              1                      2.     Plaintiff Cannot Show He was Genuinely Deterred from Visiting to the
                                                                                            Homestead Property.
                                                              2
                                                                           Showing deterrence is an alternative to proving both injury-in-fact and intent to
                                                              3
                                                                  return. Chapman, 631 F.3d. at 949. To adequately plead deterrence, a plaintiff must provide more
                                                              4
                                                                  than the empty allegation that he or she “was deterred;” rather, corroborating facts are necessary.
                                                              5
                                                                  Blue Ravine, 2012 U.S. Dist. LEXIS 102056, at *11-*12 (quoting Chapman, 631 F.3d at 949).
                                                              6
                                                                  For example, the plaintiff must show some reason why he or she visits the business. Doran v. 7-
                                                              7
                                                                  Eleven, Inc., 524 F.3d 1034, 1040 (9th Cir. 2008); Pickern v. Holiday Quality Foods Inc., 293
                                                              8
                                                                  F.3d 1133, 1138 (9th Cir. 2002).
                                                              9
Ropers Majeski Kohn & Bentley




                                                                           In Doran, the plaintiff sued a 7-Eleven for ADA violations. Concerning deterrence, the
                                                             10
                                                                  plaintiff alleged that he had visited that store on 10-20 previous occasions, he personally
                                                             11
                                                                  encountered barriers there, and those barriers deterred him from future visits. Doran, 524 F.3d at
                                A Professional Corporation




                                                             12
                                                                  1040. The court found that such allegations were sufficient to show deterrence. Id. at 1041. In
                                      Redwood City




                                                             13
                                                                  Pickern, the same plaintiff sued a grocery store for ADA violations. The plaintiff alleged
                                                             14
                                                                  defendant’s grocery store was near his grandmother’s residence and that he wished to shop at the
                                                             15
                                                                  store on days he visited her, which he did once a week. Pickern, 293 F.3d at 1138. The plaintiff
                                                             16
                                                                  claimed that the ADA violations deterred future visits. The court found those allegations
                                                             17
                                                                  sufficient as well. Id.
                                                             18
                                                                           Unlike the plaintiff in Doran and Pickern, here, Plaintiff does not allege that he has ever
                                                             19
                                                                  been to Homestead or that it is near a location he visits often. Plaintiff merely alleges that he was
                                                             20
                                                                  “deterred from visiting the Hotel based on Plaintiff’s knowledge that the Hotel is not ADA or
                                                             21
                                                                  State Law compliant…” (Compl. ¶ 11.) A similar plaintiff previously tried to demonstrate
                                                             22
                                                                  deterrence by claiming only that alleged “ADA violations deterred plaintiff from returning to the
                                                             23
                                                                  [defendant’s business],” but the court found such allegations to be insufficient. Blue Ravine, 2012
                                                             24
                                                                  U.S. Dist. LEXIS 102056, at *12. Plaintiff’s deterrence allegations are similarly flawed.
                                                             25
                                                                           As mention above, this District Court has already dismissed this Plaintiffs almost identical
                                                             26
                                                                  complaint in another case analyzing this ‘Deterrence’ argument. Strojnik v. IA Lodging Napa
                                                             27
                                                                  First LLC WL 906722 (N.D. Cal., Feb. 25, 2020). Under the ‘Deterrence’ argument in Strojnik v.
                                                             28

                                                                  4829-2949-6759.1                                 - 13 -                              5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 17 of 20



                                                              1   IA Lodging Napa First LLC, this Plaintiff also failed to allege “actual knowledge of barriers

                                                              2   related to his disability that deterred him from patronizing the Hotel.” Id. In that case “the

                                                              3   photographs attached to his complaint have generic and vague descriptions that do not explain

                                                              4   either why the identified features are not ADA compliant or why they are related to his

                                                              5   disability.” Id. The same is true with the generic and vague descriptions in Plaintiffs Complaint

                                                              6   here. Plaintiff does not describe actual knowledge of barriers related to his disability nor does he

                                                              7   provide descriptions that identify features that are not ADA compliant. The court in Strojnik v. IA

                                                              8   Lodging Napa First LLC, found that Strojnik failed to plead facts sufficient to establish Article III

                                                              9   standing, and should likewise find the same here. Id.
Ropers Majeski Kohn & Bentley




                                                             10            Plaintiff cannot show deterrence. Therefore, he does not have standing to sue under the

                                                             11   ADA.
                                A Professional Corporation




                                                             12                      3.   Plaintiff’s Unruh Act and DPA Claims Must Be Dismissed as Well.
                                      Redwood City




                                                             13            In addition to his claim for violation of the ADA, Plaintiff also sues under California state

                                                             14   laws that prohibit disparate treatment of disabled persons, including the California Unruh Civil

                                                             15   Rights Act (Unruh Act) and the California Disabled Persons Act (DPA). Plaintiff’s state law

                                                             16   claims fail for several reasons.

                                                             17            First, because this court has only supplemental jurisdiction regarding these claims, if

                                                             18   Plaintiff lacks standing to bring his ADA claim, there is no reason for the Court to retain

                                                             19   jurisdiction over Plaintiff’s state law claims. Luu, 926 F. Supp. 2d at 1184. “[D]istrict courts may

                                                             20   decline to exercise supplemental jurisdiction over a claim . . . if the district court has dismissed all

                                                             21   claims over which it has original jurisdiction.” 28 U.S.C. Section 1367(c)(3). In making this

                                                             22   decision, courts consider the interests of judicial economy, convenience, fairness, and comity.

                                                             23   Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1091 (9th Cir. 2008) (citing Carnegie—Mellon

                                                             24   Univ. v. Cohill, 484 U.S. 343, 351 (1988)).

                                                             25            Here, the interests of judicial economy, convenience, fairness, and comity do not support

                                                             26   exercising supplemental jurisdiction over Plaintiff’s remaining state law claims. Declining

                                                             27   supplemental jurisdiction will conserve judicial resources because this litigation is still in its

                                                             28   infancy. Declining to exercise supplemental jurisdiction will allow a state court to address

                                                                  4829-2949-6759.1                                 - 14 -                               5:19-CV-04619 VKD
                                                                      Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 18 of 20



                                                              1   standing issues as they pertain to the Unruh Act and the DPA. See Brooke v. H.P. Hosp., LLC,

                                                              2   No. ED CV 17-0456-DOC (DTBx), 2017 U.S. Dist. LEXIS 214372, at *10-11 (C.D. Cal. July 11,

                                                              3   2017). As in Johnson v. Torres, the Unruh Act (and DPA) claim here is based solely on a

                                                              4   violation of the ADA; if Plaintiff’s ADA claim is moot, his Unruh Act (and DPA) claim is moot.

                                                              5   See Johnson v. Torres Enters. LP, 2019 U.S. Dist. LEXIS 11124 *10-11. 5

                                                              6            Second, standing to pursue monetary relief under the DPA and the Unruh Act differs from

                                                              7   standing to seek injunctive relief under the ADA. See Reycraft v. Lee, 177 Cal. App.4th 1211

                                                              8   (2009); see also Angelucci v. Century Supper Club, 41 Cal.4th 160, 175 (2007). Standing under

                                                              9   section 54.3 of the DPA is established where a disabled plaintiff can show “he or she actually
Ropers Majeski Kohn & Bentley




                                                             10   presented himself or herself to a business or public place with the intent of purchasing its

                                                             11   products or utilizing its services in the manner in which those products and/or services are
                                A Professional Corporation




                                                             12   typically offered to the public and was actually denied equal access on a particular occasion.” Id.
                                      Redwood City




                                                             13   at 1224 (emphasis added). Merely visiting a website is not enough to establish DPA standing.

                                                             14   Surrey v. TrueBeginnings, LLC, 168 Cal.App.4th 414, 419-20 (2008). A similar standard is

                                                             15   required under the Unruh Act:

                                                             16            We do not dispute the Court of Appeal’s admonition that ‘a plaintiff cannot sue for
                                                                           discrimination in the abstract, but must actually suffer the discriminatory conduct.’
                                                             17            [¶] In general terms, in order to have standing, the plaintiff must be able to allege
                                                                           injury—that is, some ‘invasion of the plaintiff’s legally protected interests.’
                                                             18            [Citations.] ... In essence, an individual plaintiff has standing under the Act if he or
                                                             19            she has been the victim of the defendant’s discriminatory act. [Citation.]
                                                                           Angelucci, 41 Cal.4th at 175-176.
                                                             20
                                                                           Third, Plaintiff lacks standing to sue under the Unruh Act because the Unruh Act does not
                                                             21
                                                                  apply to alleged discrimination suffered by parties outside California. Warner v. Tinder Inc., 105
                                                             22
                                                                  F. Supp. 3d 1083, 1099 (C.D. Cal. 2015): Tat Tohumculuk, A.S. v. HJ Heinz Company, WL
                                                             23
                                                                  6070483 at 7 (E.D.Cal. November 13, 2013) (“Plaintiff has not presented any case law, nor is the
                                                             24
                                                                  court aware of any, applying section 51 to alleged discrimination suffered by parties outside
                                                             25
                                                                  California. The Unruh Act, therefore, does not apply.”); Moore v. Greyhound Bus Lines, Inc.,
                                                             26

                                                             27
                                                                  5
                                                                   The DPA substantially overlaps with and compliments the Unruh Act. Jankey v. Lee, 55
                                                             28   Cal. 4th 1038, 1044 (2012)
                                                                  4829-2949-6759.1                                  - 15 -                               5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 19 of 20



                                                              1   2018 U.S. Dist. LEXIS 114661, at 4 (S.D. Cal. July 10, 2018) (“jurisdiction of the [Unruh] Act is

                                                              2   expressly limited to violations taking place in California, therefore, the ‘Act does not apply to this

                                                              3   action because the alleged discrimination occurred outside of California (in Denver, Colorado)

                                                              4   and it is therefore outside of the extraterritorial reach of the statute.’”); Keum v. Virgin Am. Inc.,

                                                              5   781 F.Supp.2d 944, 955 (N.D. Cal. 2011) (“The Unruh Act only applies to discrimination that

                                                              6   takes place within California’s jurisdiction”); Loving v. Princess Cruise Lines, Ltd., 2009 U.S.

                                                              7   Dist. LEXIS 130477 (C.D. Cal. Mar. 5, 2009), at 8 (“Plaintiffs’ state law claims also do not have

                                                              8   extraterritorial reach. It is well-settled that the Unruh Act applies only within California”).

                                                              9            The same is true of the DPA. See Sousanis v. Northwest Airlines, Inc. et al., 2000 U.S.
Ropers Majeski Kohn & Bentley




                                                             10   Dist. LEXIS 23607, 2000 WL 34015861 at 7 (N.D. Cal. Mar. 3, 2000) (concluding that “[t]here is

                                                             11   no reason to infer from the language or purpose of Civil Code section 54.1 that it is meant to
                                A Professional Corporation




                                                             12   prohibit discrimination against individuals outside of California.”). “Indeed, because other states
                                      Redwood City




                                                             13   have their own disability rights laws, the basic principles of federalism prevent the extension of

                                                             14   the California protections to people who do not live in California and have not suffered harm in

                                                             15   the state.” Crawford v. Uber Techs., Inc., No. 17-cv-02664-RS, 2018 U.S. Dist. LEXIS 33778, at

                                                             16   *14-15 (N.D. Cal. Mar. 1, 2018). The DPA contains no language that indicates its protections

                                                             17   should be extended to individuals in other states, for injuries that took place outside of California.

                                                             18                      4.   Plaintiff’s Negligence Claim Should Also Be Dismissed.
                                                             19            As with the DPA and Unruh claims, this Court has only supplemental jurisdiction over

                                                             20   Plaintiff’s negligence cause of action. If Plaintiff lacks standing to bring his ADA claim, there is

                                                             21   no reason the Court retain jurisdiction over Plaintiff’s negligence claim. Concern for judicial

                                                             22   economy supports declining jurisdiction. See Johnson, 2019 U.S.

                                                             23   III.     CONCLUSION
                                                             24            For the foregoing reasons, Homestead requests that Plaintiff’s Complaint be dismissed in

                                                             25   its entirety with prejudice. It is devoid of case specific information regarding Homestead’s

                                                             26   property. He fails to allege how the Homestead call in room reservation procedure is different for

                                                             27   persons with disabilities as compared to those with no disabilities. Plaintiff failed to provide this

                                                             28   Court with the most relevant exhibit, the alleged “reservation page”, the Homestead Website

                                                                  4829-2949-6759.1                                 - 16 -                               5:19-CV-04619 VKD
                                                                   Case 5:19-cv-04619-VKD Document 18 Filed 03/13/20 Page 20 of 20



                                                              1   Information Request Form. Homestead’s Website cannot be used to make a reservation, which

                                                              2   that exhibit would demonstrate. Homestead requires a phone call which Plaintiff failed to do, as

                                                              3   implied by his Complaint. (Compl., ¶19-25.)

                                                              4            Plaintiff’s standing issues are evident. Plaintiff never visited Homestead. This District

                                                              5   Court has already warned this Plaintiff, in Strojnik v. IA Lodging Napa First LLC WL 906722,

                                                              6   that “continued failure to file complaints without case-specific information may subject him

                                                              7   to sanctions or a pre-filing order.” Strojnik v. IA Lodging Napa First LLC WL 906722 (N.D.

                                                              8   Cal., Feb. 25, 2020).

                                                              9   Dated:             March 13, 2020                   ROPERS, MAJESKI, KOHN & BENTLEY
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11                                                       By:/s/ David M. McLaughlin
                                A Professional Corporation




                                                                                                                         DAVID M. McLAUGHLIN
                                                             12                                                          Attorneys for Defendant
                                      Redwood City




                                                                                                                         HOMESTEAD INN, LLC, a California
                                                             13                                                          Limited Liability Company
                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4829-2949-6759.1                                 - 17 -                              5:19-CV-04619 VKD
